           Case 2:20-cr-00175-TLN Document 16 Filed 02/24/21 Page 1 of 3


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LINDA C. ALLISON, # 179741
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax: 916-498-5710
     Linda_allison@fd.org
5
     Attorney for Defendant
6    KRISTY FELKINS
7                                IN THE UNITED STATES DISTRICT COURT
8                           FOR THE EASTERN DISTRICT OF CALIFORNIA
9
     UNITED STATES OF AMERICA,                   )   Case No: 2:20-cr-0175-TLN
10                                               )
                    Plaintiff,                   )
11                                               )   STIPULATION AND ORDER
     vs.                                         )   TO CONTINUE SENTENCING
12                                               )
     KRISTY FELKINS,                             )   Date: February 25, 2021
13                                               )   Time: 9:30 a.m.
                    Defendants.                  )   Judge: Hon. Troy L. Newman
14                                               )
                                                 )
15
16            IT IS HEREBY STIPULATED between the parties through their respective counsel,
17   Assistant United States Attorneys Paul Hemesath and Grant Rabenn and Assistant Federal
18   Defenders Linda C. Allison and Hannah Labaree, attorneys for Kristy Felkins, that the status
19   conference hearing set for February 25, 2021 be continued to May 27, 2021 at 9:30 a.m.
20            The reason for this continuance is that Defense counsel needs additional time review the
21   discovery with her client and to continue with an investigation.
22            The parties further stipulate and agree to exclude time from the date of this stipulation
23   February 26 to May 27, 2021 under the Speedy Trial Act (18 U.S.C. § 3161 (h)(7)(B)(iv))(Local
24   Code T4).
25   ///
26   ///
27   ///
28   ///
       Case 2:20-cr-00175-TLN Document 16 Filed 02/24/21 Page 2 of 3


1    Dated: February 23, 2021           Respectfully submitted,
2                                       HEATHER E. WILLIAMS
                                        Federal Defender
3
                                        /s/ Linda C. Allison and Hannah Labaree
4                                       LINDA C. ALLISON & HANNAH LABAREE
                                        Assistant Federal Defenders
5                                       Attorneys for Defendant
                                        KRISTY FELKINS
6
7    Dated: February 23, 2021           McGREGOR W. SCOTT
                                        United States Attorney
8
9                                       /s/ Linda C. Allison for
                                        PAUL HEMESATH and GRANT RABENN
10                                      Assistant United States Attorneys
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
       Case 2:20-cr-00175-TLN Document 16 Filed 02/24/21 Page 3 of 3


1                                                 ORDER
2           IT IS HEREBY ORDERED that the status conference hearing set for February 25, 2021
3    at 9:30 a.m. be continued to May 27, 2021 at 9: 30 a.m.
4           For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et seq.,
5    within which trial must commence, the time period from the date of this order though May 27,
6    2021, inclusive, is deemed excludable pursuant to 18 U.S.C. § 3161(h)(1)(D), (h)(7)(A), (B)(iv)
7    and Local Code T4 because it results from a continuance granted by the Court at both parties’
8    request on the basis of the Court’ s finding that the ends of justice served by taking such action
9    outweigh the best interest of the public and the defendant in a speedy trial.
10
     Dated: February 24, 2021
11
12
13
                                                             Troy L. Nunley
14                                                           United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
